Citation Nr: 0026043	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to establishment of a total rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied entitlement to 
a TDIU.  A notice of disagreement was received in October 
1998, and a statement of the case was issued in November 
1998.  A timely substantive appeal was received in April 
1999.    

The Board notes that after this case was certified to the 
Board for appeal, some additional evidence was received at 
the BVA in November 1999.  Although there does not appear to 
be a waiver of initial RO consideration, referral to the RO 
pursuant to 38 C.F.R. § 20.1304(c) is not necessary in view 
of the following decision.


FINDINGS OF FACT

1.  Service connection has been established for:  major 
depression, post-traumatic stress disorder (PTSD) and 
generalized anxiety with phobia, rated as 70 percent 
disabling; and residuals of a ruptured right eardrum, rated 
as noncompensable.  The combined service-connected disability 
rating is 70 percent.

2.  The veteran has a high school education and work 
experience as a land surveyor. 

3.  The veteran is precluded from securing or following 
substantially gainful employment due to service-connected 
disability.



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim for increased 
compensation benefits for a total rating based on being 
unemployable due to service-connected disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  After 
reviewing the record, the Board finds that the record as it 
stands allows for equitable review and that no useful purpose 
would be served by remanding the case for further 
development.  The Board finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a). 

Under the law, total disability ratings for compensation may 
be assigned if the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
addition, a total disability rating for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more disabilities, provided at 
least one disability is rated at 40 percent or more and there 
is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In this case, the veteran's service-
connected PTSD is rated at 70 percent.

The Board notes that the veteran does meet the percentage 
standards for a total rating.  However, it still must be 
determined "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992).

The veteran has a high school education and additional 
training as a land surveyor.  While the veteran is service-
connected for two disabilities, he claims that it is his 
service-connected psychiatric disability that has rendered 
him unemployable.

At an April 1989 VA social and industrial survey and 
examination, the veteran stated that his primary problem was 
his psychiatric disorder.  He reported that he dreamt about 
children getting killed in England during World War II, every 
three to four days; that he woke from such dreams sweating 
and with great pain in his head; that he could not watch war 
films; that he had five or six nervous breakdowns since 1945 
that forced him to stay at home three or four weeks at a time 
with feelings of panic, nervous, chills, sweats, and a 
knotted stomach.  The veteran stated that his nervous 
breakdowns had happened every few years.  The last breakdown 
was in 1987, while he was repairing a basement and found 
himself on the ground thirteen hours later.  The veteran had 
reported difficulty being around people, such that from 1959 
to 1978, he worked on a survey group where he could remain 
outside away from people and only around the immediate survey 
crewmembers.   He stated that he resigned from that position 
in 1978 because of his psychiatric disorder and began 
repairing basements part time until 1987.  He related that 
his psychiatric condition, in particular his phobia of being 
around people, caused considerable family stress and 
prevented him from attending his children's school functions.  
The veteran complained that he had trouble eating and 
sleeping and that he had frequent vomiting spells when 
nervous.  The diagnoses were PTSD and agoraphobia.  The 
social work assessment indicates that the veteran was 
suffering rather severely from emotional difficulties, many 
of them related to his experiences and injuries during 
service and that the veteran was significantly disabled, both 
socially and industrially.

At a December 1997 PTSD examination, the veteran reported 
that after he had another breakdown in 1978, he was unable to 
return to his work as a surveyor, but did repair basements, 
part time, for another nine years.  The veteran reported that 
he was rarely able to leave his home due to nervousness, that 
he went to the grocery store in the middle of the week when 
hardly anyone is around, and that he was unable to travel to 
the VAMC for treatment because of his fear of crowds.  The 
veteran indicated that he was fearful of "striking out at 
someone," so he stayed away from people.  He reported 
sleeping only one to two hours nightly with nightmares about 
the war four times a week.  

Upon examination, the veteran was alert and oriented to 
person, place and time.  His mood was anxious and he cried 
intermittently throughout the interview, particularly when 
relating war experiences.  Although he indicated that he 
prayed for death because his life had been so miserable since 
the war and was getting worse, he had no suicide intent or 
plans or homicidal thoughts.  There was no evidence of any 
psychosis.  The diagnoses included agoraphobia and PTSD.  The 
examiner commented that the disability was characterized by 
persistent reexperiences in the form of distressing and 
intrusive recollections, flashbacks and nightmares of war 
events; persistent avoidance of stimuli associated with the 
traumas in the form of avoidance of thoughts and feelings as 
well as violent television shows, even cowboy shows; an 
inability to recall important information about the traumas; 
and feeling like he only has a little time left because of 
how his body feels.  The veteran had persistent symptoms of 
increased arousal that included significant insomnia, 
irritability around people, exaggerated startle response and 
physiologic reactivity when exposed to events that symbolize 
or resemble a trauma.  The examiner noted that the veteran's 
chronic and severe anxiety severely limited his social 
functioning, caused intrafamilial conflict and industrial 
impairment in the sense that he was only able to select jobs 
which kept him away from crowds and then finally had to go 
into business for himself, so he could work on a part-time 
basis and avoid stressful situations.  His Global Assessment 
of Functioning (GAF) score was 45.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126 (1999).

December 1998 private hospital records and physician 
statements dated in February and October of 1999 indicate 
that the veteran had had a recent stroke with left-sided 
hemiparesis that resulted in prolonged hospitalization and 
significant disability, making the veteran unable to work and 
homebound.

In a March 1999 statement, the veteran's eldest son recalled 
that his father had nightmares, severe emotional suffering, 
often unexplainable fits of anger and a phobia of being 
around people, especially crowded rooms.  A regular pattern 
of avoiding family and public events was reported. 

It appears from the evidence that the veteran has suffered a 
stroke which certainly affects his employability.  However, 
the question is whether his service-connected psychiatric 
disability resulted in unemployability prior to the stroke.  
In that regard, the Board looks only to the evidence showing 
the severity of the service-connected psychiatric disability 
prior to the stroke.  In reviewing such evidence, it is clear 
that the veteran's psychiatric status has significantly 
impaired him in the employment arena.  The record shows a 
significant fear of crowds and general avoidance of people.  
Further, the December 1997 examination showed persistent 
recollections of war-related events and irritability around 
people.  Significantly, the reported GAF score of 45 is 
indicative of serious impairment in occupational functioning, 
such as being unable to keep a job.  DSM-IV.  

After considering the totality of the evidence in light of 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran is essentially incapable of 
securing and following a substantially gainful occupation due 
to service-connected disability.  When his high school 
education and occupational experience as a land surveyor are 
considered, the Board believes that the psychiatric 
disability does not realistically leave the veteran with 
reasonable options for substantially gainful employment.  
Although he was trained and employed as a surveyor, it 
appears that he was forced to terminate that occupation due 
to the fear of people and crowds resulting from the service-
connected disability.  Accordingly, the Board finds that the 
assignment of a total compensation rating is warranted under 
the particular facts of this case.


ORDER

The appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


